EXHIBIT 10.3

 

OFFICEMAX INCORPORATED

 

2005 DEFERRED COMPENSATION PLAN

 

 

(Effective January 1, 2005)

 

--------------------------------------------------------------------------------


 

OFFICEMAX INCORPORATED

2005 DEFERRED COMPENSATION PLAN

 

1.                                       Purpose of the Plan.  The purpose of
the OfficeMax Incorporated 2005 Deferred Compensation Plan (the “Plan”) is to
further the growth and development of OfficeMax Incorporated by providing a
select group of senior management and highly compensated employees of the
Company and its subsidiaries the opportunity to defer a portion of their cash
compensation and thereby encourage their productive efforts on behalf of the
Company.  The Plan is also intended to provide Participants with an opportunity
to supplement their retirement income through deferral of current compensation. 
The Plan is an unfunded plan.

 

2.                                       Definitions.

 

2.1                                 AJCA.  The American Jobs Creation Act of
2004 (Section 409A of the Code), as amended from time to time, and regulations
issued thereunder.

 

2.2                                 Basic Compensation.  For a given Plan Year,
Compensation not in excess of the applicable limit prescribed by Section
401(a)(17) of the Code for that Plan Year.

 

2.3                                 Basic Plan.  The OfficeMax Savings Plan, as
in effect from time to time.

 

2.4                                 Board.  The Board of Directors of OfficeMax
Incorporated.

 

2.5                                 Bonus.  The payout amount (if any) earned by
a Participant under an incentive plan of the Company, but only to the extent the
award is an annual incentive award payable in cash.

 

2.6                                 Change in Control.  A Change in Control
shall be deemed to have occurred if:

 

(a)                                  Any Person is or becomes the Beneficial
Owner, directly or indirectly, of OfficeMax securities representing 25% or more
of either the then outstanding shares of OfficeMax common stock or the combined
voting power of OfficeMax’s then outstanding securities; provided, however, if
such Person acquires securities directly from OfficeMax, such securities shall
not be included unless such Person acquires additional securities which, when
added to the securities acquired directly from OfficeMax, exceed 25% of
OfficeMax’s then outstanding shares of common stock or the combined voting power
of OfficeMax’s then outstanding securities; and provided further that any
acquisition of securities by any Person in connection with a transaction
described in Section 2.6(c)(i) shall not be deemed to be a Change in Control; or

 

--------------------------------------------------------------------------------


 

(b)                                 The following individuals cease for any
reason to constitute at least a majority of the number of directors then
serving:  individuals who, on the date hereof, constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of
OfficeMax) whose appointment or election by the Board or nomination for election
by OfficeMax’s stockholders was approved by a vote of at least 2/3rds of the
directors then still in office who either were directors on the date hereof or
whose appointment, election, or nomination for election was previously so
approved (the “Continuing Directors”); or

 

(c)                                  The consummation of a merger or
consolidation of OfficeMax (or any direct or indirect subsidiary of OfficeMax)
with any other corporation other than (i) a merger or consolidation which would
result in both (a) Continuing Directors continuing to constitute at least a
majority of the number of directors of the combined entity immediately following
consummation of such merger or consolidation, and (b) the voting securities of
OfficeMax outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) more than
50% of the combined voting power of the voting securities of OfficeMax or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of OfficeMax (or similar transaction) in which no Person is or
becomes the Beneficial Owner, directly or indirectly, of securities of OfficeMax
representing 25% or more of either the then outstanding shares of common stock
of OfficeMax or the combined voting power of OfficeMax’s then outstanding
securities; provided that securities acquired directly from OfficeMax shall not
be included unless the Person acquires additional securities which, when added
to the securities acquired directly from OfficeMax, exceed 25% of OfficeMax’s
then outstanding shares of common stock or the combined voting power of
OfficeMax’s then outstanding securities; and provided further that any
acquisition of securities by any Person in connection with a transaction
described in Section 2.6(c)(i) shall not be deemed to be a Change in Control; or

 

(d)                                 The stockholders of OfficeMax approve a plan
of complete liquidation or dissolution of OfficeMax or the consummation of an
agreement for the sale or disposition by OfficeMax of all or substantially all
of OfficeMax’s assets, other than a sale or disposition by OfficeMax of all or
substantially all of OfficeMax’s assets to an entity, more than 50% of the
combined voting power of the voting securities of which are owned by Persons in
substantially the same proportions as their ownership of OfficeMax immediately
prior to such sale.

 

A transaction described in Section 2.6(c) which is not a Change in Control
solely due to the operation of Subsection 2.6(c)(i)(a) will nevertheless
constitute a Change in Control if the Board determines, prior to the
consummation of the transaction, that there is not a reasonable assurance that,
for at least two years following the consummation of the transaction, at least a
majority of the members of the

 

--------------------------------------------------------------------------------


 

board of directors of the surviving entity or any parent will continue to
consist of Continuing Directors and individuals whose election or nomination for
election by the shareholders of the surviving entity or any parent would be
approved by a vote of at least two-thirds of the Continuing Directors and
individuals whose election or nomination for election has previously been so
approved.

 

For purposes of this Section, “Beneficial Owner” shall have the meaning set
forth in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

 

For purposes of this Section, “Person” shall have the meaning given in Section
3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and 14(d)
thereof, except that “Person” shall not include (i) OfficeMax or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of OfficeMax or any of its subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) a corporation owned, directly or indirectly, by the
stockholders of OfficeMax in substantially the same proportions as their
ownership of stock of OfficeMax, or (v) an individual, entity or group that is
permitted to and does report its beneficial ownership of securities of OfficeMax
on Schedule 13G under the Exchange Act (or any successor schedule), provided
that if the individual, entity or group later becomes required to or does report
its ownership of OfficeMax securities on Schedule 13D under the Exchange Act (or
any successor schedule), then the individual, person or group shall be deemed to
be a Person as of the first date on which the individual, person or group
becomes required to or does report its ownership on Schedule 13D.

 

2.7                                 Code.  The Internal Revenue Code of 1986, as
amended from time to time.

 

2.8                                 Committee.  The Executive Compensation
Committee of the Board, or any successor to the Committee.

 

2.9                                 Company.  OfficeMax and any of its
subsidiaries which may be a participating employer under the Basic Plan,
together with their successors and assigns, or any other entity, which, with the
foregoing’s consent, assumes the Company’s obligations under this Plan.

 

2.10                           Compensation.  A Participant’s Salary and Bonus. 
Compensation shall not include any amounts paid by the Company to a Participant
that are not strictly in consideration for personal services, such as expense
reimbursements, cost-of-living allowances, education allowances, premiums on
excess group life insurance, or any Company contribution to any defined benefit
or defined contribution plan sponsored by the Company; the fact that an amount
constitutes taxable income to the Participant shall not be controlling for this
purpose.  Compensation shall not include any taxable income realized by, or
payments made to, a Participant as a result of the grant or exercise of an
option to acquire OfficeMax stock, or compensation resulting from the
acquisition,

 

--------------------------------------------------------------------------------


 

exercise, or vesting of any stock appreciation right, stock bonus, restricted
stock, restricted stock units, phantom stock, performance stock, or similar
stock-based award under any incentive plan sponsored by the Company, except to
the extent the award is payable in cash or the Committee determines that the
award shall be included in Compensation for purposes of this Plan.

 

2.11                           Deferred Account.  The record maintained by the
Company for each Participant of the cumulative amount of (a) Compensation
deferred pursuant to this Plan, (b) the amount of any Company matching
allocation, and (c) imputed interest on those amounts accrued as provided in
Section 4.8.

 

2.12                           Deferred Compensation Agreement.  Collectively,
the written agreements between a Participant and the Company in substantially
the form set forth in Appendix A, whereby a Participant irrevocably agrees to
defer a portion of his or her Salary and/or Bonus (a Deferral Election
Agreement) and the Company agrees to make benefit payments in accordance with
the Participant’s election and the provisions of the Plan (a Distribution
Election Agreement).

 

2.13                           Deferred Compensation and Benefits Trust.  The
irrevocable trust (the “DCB Trust”) established by OfficeMax with an independent
trustee for the benefit of persons entitled to receive payments or benefits
hereunder, the assets of which will be subject to claims of OfficeMax’s
creditors in the event of bankruptcy or insolvency.

 

2.14                           Key Employee.  A “key employee” as defined under
AJCA.

 

2.15                           OfficeMax.  OfficeMax Incorporated.

 

2.16                           Participant.  A Key Executive (as defined in
Section 4.1) who has entered into a written Deferred Compensation Agreement with
the Company in accordance with the provisions of the Plan.

 

2.17                           Plan Year.  The calendar year beginning January
1, 2005, and each calendar year thereafter during which the Plan is in effect.

 

2.18                           Rule of 70.  The attainment by a Participant of a
number of Years of Service and age which, when added together, equal or
exceed 70.

 

2.19                           Salary.  A Participant’s salary, commission, and
other payments for personal services rendered by a Participant to the Company
during a calendar year, determined prior to giving effect to any deferral
election under this Plan.

 

2.20                           Termination.  The Participant’s ceasing to be
employed by the Company for any reason whatsoever, whether voluntarily or
involuntarily, including by reason of early retirement, normal retirement, death
or disability, provided that transfer from the Company to a subsidiary or vice
versa shall not be deemed a Termination for purposes of this Plan.

 

--------------------------------------------------------------------------------


 

2.21                           Year of Service.  A Year of Service as
accumulated under the Pension Plan for Salaried Employees or any successor plan.

 

3.                                       Administration and Interpretation.  The
Company, acting through its senior human resources officer or his or her
delegates, shall have final discretion, responsibility, and authority to
administer and interpret the Plan.  This includes the discretion and authority
to determine all questions of fact, eligibility, or benefits relating to the
Plan.  The Company may also adopt any rules it deems necessary to administer the
Plan.  The Company’s responsibilities for administration and interpretation of
the Plan shall be exercised by Company employees who have been assigned those
responsibilities by the Company’s management.  Any Company employee exercising
responsibilities relating to the Plan in accordance with this section shall be
deemed to have been delegated the discretionary authority vested in the Company
with respect to those responsibilities, unless limited in writing by the
Company.  Any Participant may appeal any action or decision of these employees
to the Company’s senior human resources officer.  Claims for benefits under the
Plan and appeals of claim denials shall be in accordance with Sections 10 and
11.  Any interpretation by the Company’s senior human resources officer shall be
given deference and shall be final and binding on the Participants.

 

4.                                       Participant Deferral and Distribution
Elections.

 

4.1                                 Eligibility.  Eligibility to participate in
the Plan is limited to those management and key employees of the Company and its
subsidiaries who were eligible to participate in and were contributing to the
Company’s 2001 Key Executive Deferred Compensation Plan (the “KEDCP”) as of
December 31, 2004 (“Key Executives”).  Eligibility to participate in this Plan
for any Plan Year shall not confer the right to participate during any
subsequent Plan Year.  If a Key Executive chooses to not defer any compensation
under this Plan for any Plan Year, he or she shall not be eligible to
participate in the plan in any subsequent Plan Year.

 

4.2                                 Execution of Agreement.  A Key Executive who
wishes to participate in the Plan must execute a Deferred Compensation
Agreement prior to January 1, 2005.

 

4.3                                 Deferral Election.  Subject to the limits
described in this paragraph, each Key Executive shall have the opportunity to
elect the amount of his or her Compensation to be paid in the Plan year
following the date of election, which will be deferred in accordance with this
Plan.  The Compensation otherwise paid to a Participant during the Plan Year
beginning after the date of the deferral election shall be reduced by the amount
elected to be deferred.  Elections to defer Compensation are irrevocable except
as otherwise provided in this Plan.  The amount of Compensation to be deferred
must be specified in the Deferred Compensation Agreement(s), must be a whole
percentage, must be a minimum of 6% of the Participant’s Compensation, and
cannot exceed the percentage he or she was deferring under the KEDCP as of

 

--------------------------------------------------------------------------------


 

December 31, 2004.  No additional deferrals shall be permitted under this Plan
after December 31, 2007.

 

4.4                                 Change of Deferral Election.

 

(a)                                  A Participant who wishes to change an
election to defer Compensation may do so at any time by notifying the Company’s
compensation manager in writing prior to January 1 of the year for which the
change in election is to be effective.

 

(b)                                 A Participant who wishes to change an
election to defer Compensation after January 1 of any calendar year for which
the change in election is to be effective must submit a written request to the
Company’s compensation manager to revoke his or her deferral election.  The
request must state why the Participant believes he or she should be permitted to
revoke the prior election.  Requests will be reviewed as soon as
administratively feasible and, if a change is permitted, the change will be
effective for all remaining pay periods following the date of the determination.

 

4.5                                 Distribution Election.  At the time a
Participant first elects to defer Compensation under Section 4.3, he or she
shall elect a distribution option for the Compensation so deferred, including
gains or losses thereon, as specified in the Deferred Compensation Agreement. 
The distribution election shall apply to all amounts attributable to the
Participant’s Deferred Account under this Plan.  Elections regarding
distribution of Deferred Accounts under this Plan are irrevocable except as
otherwise provided in this Plan.

 

4.6                                 Change of Distribution Election. 
Participants are entitled to request, in writing, a one-time change in their
distribution election at any time.  The changed distribution election must be
one of the distribution options in the original Deferred Compensation
Agreement.  The Company must receive the request at least 12 months prior to the
requested commencement date and at least 12 months prior to the date benefits
were first scheduled to be paid under the original distribution election.  The
changed election must defer distribution of the Participant’s Deferred Account
for at least 5 years after the original election.  The Company shall approve the
request if it meets the requirements of this section.  Requests that do not meet
all the requirements of this section shall not be permitted.  Additional
requests by a Participant to change his or her distribution election made after
a prior request has been approved shall be denied.

 

4.7                                 Company Matching Contribution.  The Company
shall credit to the Participant’s Deferred Account an amount equal to 50% of the
Compensation deferred under this Plan, disregarding Compensation in excess of 6%
of Basic Compensation less the maximum contribution percentage applicable to
Restricted Highly Compensated Employees under the Basic Plan (as determined by
the plan administrator for the Basic Plan).

 

--------------------------------------------------------------------------------


 

4.8                                 Earnings.  The Company shall maintain a
record of each Participant’s Deferred Account balance and allocations.  Each
Participant’s Deferred Account shall be adjusted on a monthly basis to reflect
imputed interest.  Imputed interest will be credited to a Participant’s account
on the last day of each month.  Computation of imputed interest shall be at the
Company’s sole discretion.

 

5.                                       Distributions.

 

5.1                                 Distributions in General.  The Company shall
distribute Participants’ Deferred Accounts as elected by each Participant in the
Deferred Compensation Agreement, except as otherwise provided in this
Section 5.  If a Participant fails to make a valid distribution election, his or
her Deferred Account shall be paid out in a lump sum January 1st of the year
after Termination.

 

5.2                                 Plan Benefits Upon Termination.

 

5.2.1                        Upon Termination for reasons other than death or
disability prior to satisfying the Rule of 70 or attaining age 55 with 10 or
more Years of Service, the imputed interest rate on the Participant’s Deferred
Account shall be adjusted, effective as of the date of Termination, to a rate
equal to Moody’s.  That rate shall apply prospectively from the date of
Termination to all undistributed amounts of the Participant’s Deferred Account.

 

5.2.2                        Upon Termination for reasons other than disability,
after satisfying the Rule of 70 or attaining age 55 with 10 or more Years of
Service, unpaid balances shall continue to be credited with imputed interest
based on the year in which the amounts were deferred, as specified in Exhibit A.

 

5.3                                 Hardship Distribution.  If serious and
unanticipated financial hardship occurs, a Participant may request termination
of participation in the Plan and a lump-sum distribution of all or a portion of
his or her Deferred Account balance.  The Participant shall document, to the
Company’s satisfaction, that distribution of his or her account is necessary to
satisfy an unanticipated, immediate, and serious financial need, and that the
Participant does not have access to other funds, including proceeds of any
loans, sufficient to satisfy the need.  Upon receipt of a request under this
section, the Company may, in its sole discretion, terminate the Participant’s
involvement in the Plan and distribute all or a portion of the Participant’s
account balance in a lump sum, to the extent necessary to satisfy the financial
need.  The Participant shall sign all documentation requested by the Company
relating to the distribution.  Any Participant whose participation in the Plan
terminates under this Section shall not be eligible to participate in any
nonqualified deferred compensation plan maintained by the Company for a period
of 12 months following the date of the distribution.  Notwithstanding anything
to the contrary, hardship distributions will comply with AJCA.

 

5.4                                 Small Account Distributions.  On the date of
Termination, if a Participant’s Deferred Account balance is less than $10,000,
the Company shall

 

--------------------------------------------------------------------------------


 

promptly distribute the entire Deferred Account balance in a lump sum to the
Participant, regardless of the Participant’s distribution election, and the
Participant shall have no further rights or benefits under this Plan.

 

5.5                                 Distributions to Key Employees. 
Notwithstanding anything in this Plan to the contrary, distributions to Key
Employees shall comply with AJCA.

 

5.6                                 Distributions Following Participant Death. 
The Company shall make all payments to the Participant, if living.  If a
Participant dies either before benefit payments have commenced under this Plan
or after his or her benefits have commenced but before his or her entire
Deferred Account has been distributed, the beneficiary designated under Section
6.2 shall receive any benefit payments in accordance with the Deferred
Compensation Agreement.  If no designation is in effect when any benefits
payable to a beneficiary under this Plan become due, the beneficiary shall be
the spouse of the Participant, or, if no spouse is then living, the
Participant’s estate.  In determining the existence or identity of anyone
entitled to a benefit payment, the Company may rely conclusively upon
information supplied by the Participant’s personal representative, executor, or
administrator.  If a question arises as to the existence or identity of anyone
entitled to receive a benefit payment, or if a dispute arises with respect to
any benefit payment, then, notwithstanding the foregoing, the Company, in its
sole discretion, may cause the payment to be made to the Participant’s estate
without liability for any tax or other consequences that might flow therefrom or
may take such other action as the Company deems appropriate.

 

5.7                                 Distributions in Cash.  All payments under
this Plan shall be made in cash.

 

6.                                       Miscellaneous.

 

6.1                                 Assignability.  A Participant’s rights and
interests under the Plan may not be assigned or transferred except in the event
of the Participant’s death, as described in Sections 5.6 and 6.2.

 

6.2                                 Designation of Beneficiary.  A Participant
shall designate a beneficiary by filing a written notice of designation with the
Company in such form as the Company may prescribe, and the Participant may
change this designation from time to time by filing a new designation.  Each
designation will revoke all prior designations by the Participant and will be
effective only when filed in writing with the Company during the Participant’s
lifetime.

 

6.3                                 Inability to Locate Participants or
Beneficiaries.  Any communication, statement, or notice addressed to a
Participant or to a beneficiary at his or her last mailing address as shown on
the Company’s records shall be binding on the Participant or beneficiary for all
purposes of the Plan.  The Company shall not be obligated to search for any
Participant or beneficiary beyond sending a registered letter to the last known
address.  If the Company notifies any Participant or beneficiary that he

 

--------------------------------------------------------------------------------


 

or she is entitled to an amount under the Plan and the Participant or
beneficiary fails to claim such amount or make his or her location known to the
Company within 3 years thereafter, then, except as otherwise required by law,
the Company shall have the right to direct that the amount payable shall be
deemed to be a forfeiture, except that the dollar amount of the forfeiture,
unadjusted for imputed interest in the interim, shall be paid by the Company if
a claim for the benefit subsequently is made by the Participant or beneficiary
to whom it was payable.  If a benefit payable to an unlocated Participant or
beneficiary is subject to escheat pursuant to applicable state law, the Company
shall not be liable to any person for any payment made in accordance with such
law.

 

6.4                                 Taxes.  The Company shall deduct from all
payments made under this Plan all applicable federal or state taxes required by
law to be withheld.

 

6.5                                 Form of Communication.  Any election,
application, claim, notice, or other communication required or permitted to be
made by a Participant to the Company shall be made in writing and in such form
as the Company may prescribe.  Such communication shall be effective upon
receipt by the Company’s compensation manager at 150 East Pierce Road, Itasca,
IL  60143.

 

6.6                                 Service Providers.  The Company may, in its
sole discretion, retain one or more independent entities to provide services to
the Company in connection with the operation and administration of the Plan. 
Except as may be specifically delegated or assigned to any such entity in
writing, the Company shall retain all discretionary authority under this Plan. 
No Participant or other person shall be a third party beneficiary with respect
to, or have any rights or recourse under, any contractual arrangement between
the Company and any such service provider.

 

7.                                       Amendment and Termination.  The
Committee may, at its sole discretion, amend or terminate the Plan at any time,
provided that the amendment or termination shall not reduce the amount of a
Participant’s Deferred Account as of the date of the amendment or termination or
adversely affect the Participant’s entitlement to his or her Deferred Account as
of that date.

 

8.                                       Unsecured General Creditor.  Except as
provided in Section 9, Participants and their beneficiaries, heirs, successors,
and assigns shall have no legal or equitable rights, interest, or claims in any
property or assets of the Company.  The assets of the Company shall not be held
under any trust for the benefit of Participants, their beneficiaries, heirs,
successors, or assigns, or held in any way as collateral security for the
fulfilling of the obligations of the Company under this Plan.  Any and all
Company assets shall be, and remain, the general, unpledged, unrestricted assets
of the Company.  The Company’s obligation under the Plan shall be an unfunded
and unsecured promise of the Company to pay money in the future.

 

9.                                       Deferred Compensation and Benefits
Trust.  Upon the occurrence of a Change in Control or at any time thereafter,
the Company, in its sole discretion, may transfer to the DCB Trust cash,
marketable securities, or other property acceptable to

 

--------------------------------------------------------------------------------


 

the trustee to pay the Company’s obligations under this Plan in whole or in part
(the “Funding Amount”).  Any cash, marketable securities, and other property so
transferred shall be held, managed, and disbursed by the trustee subject to and
in accordance with the terms of the DCB Trust.  In addition, from time to time,
the Company may make additional transfers of cash, marketable securities, or
other property acceptable to the trustee as desired by the Company in its sole
discretion to maintain or increase the Funding Amount with respect to this
Plan.  The assets of the DCB Trust, if any, shall be used to pay benefits under
this Plan, except to the extent the Company pays such benefits.  The Company and
any successor shall continue to be liable for the ultimate payment of those
benefits.

 

10.                                 Claims Procedure.  Claims for benefits under
the Plan shall be filed in writing, within 90 days after the event giving rise
to a claim, with the Company’s compensation manager, who shall have absolute
discretion to interpret and apply the Plan, evaluate the facts and
circumstances, and make a determination with respect to the claim in the name
and on behalf of the Company.  The claim shall include a statement of all facts
the Participant believes relevant to the claim and copies of all documents,
materials, or other evidence that the Participant believes relevant to the
claim.  Written notice of the disposition of a claim shall be furnished to the
Participant within 90 days after the application is filed.  This 90-day period
may be extended an additional 90 days for special circumstances by the
compensation manager, in his or her sole discretion, by providing written notice
of the extension to the claimant prior to the expiration of the original 90-day
period.  If the claim is denied, the Manager shall notify the claimant in
writing.  This written notice shall:

 

•                                          state the specific reasons for the
denial,

 

•                                          refer to the provisions of the Plan
on which the determination is based,

 

•                                          describe any additional material or
information necessary for the claimant to perfect the claim and explain why the
information is necessary,

 

•                                          explain how the claimant may submit
the claim for review and state applicable time limits, and

 

•                                          state the claimant’s right to bring
an action under section 502(a) of ERISA following an adverse determination on
review.

 

11.                                 Claims Review Procedure.  Any Participant,
former Participant, or beneficiary of either, who has been denied a benefit
claim shall be entitled, upon written request, to access to or copies of all
documents and records relevant to his or claim, and to a review of his or her
denied claim.  A request for review, together with a written statement of the
claimant’s position and any other comments, documents, records or information
that the claimant believes relevant to his or her claim, shall be filed no later

 

--------------------------------------------------------------------------------


 

than 60 days after receipt of the written notification provided for in Section
10, and shall be filed with the Company’s compensation manager.  The Manager
shall promptly inform the Company’s senior human resources officer, who shall be
the named fiduciary of the Plan for purposes of claim review.  The senior human
resources officer shall make his or her decision, in writing, within 60 days
after receipt of the claimant’s request for review.  This 60-day period may be
extended an additional 60 days if, in the senior human resources officer’s sole
discretion, special circumstances warrant the extension and if the senior human
resources officer provides written notice of the extension to the claimant prior
to the expiration of the original 60-day period.  The written decision shall be
final and binding on all parties and shall:

 

•                                          state the facts and specific reasons
for the decision,

 

•                                          refer to the Plan provisions upon
which the decision is based,

 

•                                          state that the Participant is
entitled to receive at no charge and upon request reasonable access to and
copies of all documents, records, and other information relevant to the claim,
and

 

•                                          state the claimant’s right to bring
an action under section 502(a) of ERISA.

 

12.                                 Lawsuits, Jurisdiction, and Venue.  No
lawsuit claiming entitlement to benefits under this Plan may be filed prior to
exhausting the claims and claims review procedures described in Sections 10 and
11.  Any such lawsuit must be initiated no later than (a) one year after the
event(s) giving rise to the claim occurred, or (b) 60 days after a final written
decision was provided to the claimant under Section 11, whichever is sooner. 
Any legal action involving benefits claimed or legal obligations relating to or
arising under this Plan may be filed only in Federal District Court in the city
of Itasca, Illinois.  Federal law shall be applied in the interpretation and
application of this Plan and the resolution of any legal action.  To the extent
not preempted by federal law, the laws of the state of Delaware shall apply.

 

13.                                 Effective Date of Plan.  This Plan shall
become effective January 1, 2005.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

IMPUTED INTEREST

 

Deferred Accounts shall be credited, while the Participant is actively employed
with the Company, with imputed interest equal to an annualized rate of interest
equal to the indicated percentage of Moody’s Composite Average of Yields on
Corporate Bonds (“Moody’s”) as determined each month from Moody’s Bond Record
(as published by Moody’s Investor’s Service, Inc.) or any successor thereto, or,
if such monthly report is no longer published, a substantially similar rate
determined by the Company, in its sole discretion.  Moody’s, for purposes of
this Plan, shall be based for any given month on such published rate for the
immediately preceding calendar month.  Upon Termination, Deferred Accounts
allocated to this account shall be credited with either a percent of Moody’s or
with Moody’s, as provided in Section 5.2 of the Plan.

 

Amounts Deferred During

 

Imputed Interest Rate

 

2005

 

Moody’s x 130%

 

2006

 

Moody’s x 120%

 

2007

 

Moody’s x 110%

 

 

--------------------------------------------------------------------------------


 

APPENDIX A
OfficeMax Incorporated
Form of Deferral Election Agreement

 

THIS AGREEMENT, dated                                 , 2004, is between
OFFICEMAX INCORPORATED (the “Company”) and
                                             (referred to as “you,” “I” or the
“Executive”).  The Company designates you as a Participant in the Company’s 2005
Deferred Compensation Plan (the “Plan”), which is incorporated into this
Agreement.

 

The elections below will apply to your Salary paid during 2005 and your Bonus
earned during 2005 and paid in 2006 ONLY.

 

Compensation Deferral Election

 

o  I do NOT elect to defer any of my Compensation.

 

o  I elect to defer         % (minimum 6%, maximum       %) of my cash
Compensation.

 

Bonus Deferral Election

 

o  I do NOT elect to defer any additional portion of my Bonus.

 

o  I elect to defer an additional          % of my Bonus.  (Note that your
Compensation deferral election will automatically apply to any Bonus you
receive, and any amount you elect here will be IN ADDITION TO the amount elected
under Compensation Deferral Election above.)

 

 

The Company believes, but does not guarantee, that a deferral election made in
accordance with the terms of the Plan is effective to defer the receipt of
taxable income.  You are advised to consult with your attorney or accountant
familiar with the federal and state tax laws regarding the tax implications of
this Deferred Compensation Agreement and the Plan.

 

 

IN WITNESS WHEREOF, the parties have entered into this Agreement on the day
first written above.

 

 

OFFICEMAX INCORPORATED

EXECUTIVE

 

 

 

 

By

 

 

By

 

 

 

--------------------------------------------------------------------------------


 

OfficeMax Incorporated
Form of Distribution Election Agreement

 

THIS DISTRIBUTION ELECTION AGREEMENT, dated                               ,
2004, is between OFFICEMAX INCORPORATED (the “Company”) and
                                     (“I” or the “Executive”).

 

I elect the following form of distribution of my Deferred Account balance:

o            Lump-sum payment.

o            Monthly installment payments over a period of                 
years (not to exceed 15 years).  Payments will be approximately equal in amount.

o            Other.  Describe in detail in an attachment.

 

I elect the following distribution beginning date:

o            January 1 of the year following Termination of Employment.

o            The later of age 55 or Termination of Employment.

o            The later of age 65 or Termination of Employment.

o            The later of                      (date) (cannot be later than age
65) or Termination of Employment.

 

If I die before distributions from the Plan begin, the Company will pay my
designated beneficiary the Deferred Account balance as:

o            Lump-sum payment.

o            Monthly installment payments over a period of               years
(not to exceed 15 years).  Payments will be approximately equal in amount.

o            Other.  Describe in detail below or in an attachment.

 

If I die after installment payments have begun, the Company will pay my
designated beneficiary:

o            Lump sum of the remaining Deferred Account balance.

o            The remaining installment payments.

 

IN WITNESS WHEREOF, the parties have entered into this Agreement on the day
first written above.

 

OFFICEMAX INCORPORATED

EXECUTIVE

 

 

 

 

By

 

 

By

 

 

 

--------------------------------------------------------------------------------